252 S.W.3d 243 (2008)
STATE of Missouri, Respondent,
v.
Kevin Lee ROGERS, Appellant.
No. WD 66937.
Missouri Court of Appeals, Western District.
May 13, 2008.
Shaun J. Mackelprang, Jayne T. Woods, Jefferson City, MO, for respondent.
Margaret M. Johnston, Columbia, MO, for appellant.
Before JOSEPH M. ELLIS, P.J., LISA W. HARDWICK and JOSEPH P. DANDURAND, JJ.

ORDER
PER CURIAM.
Kevin Rogers appeals his convictions for felony possession of a controlled substance, section 195.202, RSMo 2000, misdemeanor resisting a lawful stop, section 575.150, RSMo Cum.Supp.2006, and misdemeanor careless and imprudent driving, section 304.012, RSMo 2000, and concurrent sentences of six years imprisonment, one year in jail, and four months in jail, respectively. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 30.25(b).